Appeals by the defendant from two judgments of the County Court, Westchester County (Loehr, J.), each rendered April 25, 2005, convicting him of robbery in the second degree under Westchester County indictment No. 04-00088, and attempted rape in the first degree under Westchester County indictment No. 04-00876, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]).
The defendant has not, nor could he have, raised any nonfrivolous issues in his supplemental pro se brief. Spolzino, J.P, Ritter, Dillon, Balkin and Leventhal, JJ., concur.